Case 19-02033-VFP        Doc 75       Filed 10/26/20 Entered 10/26/20 15:00:29         Desc Main
                                     Document      Page 1 of 30



RABINOWITZ, LUBETKIN & TULLY, LLC
293 Eisenhower Parkway, Suite 100
Livingston, New Jersey NJ 07039
(973) 597-9100
Jonathan I. Rabinowitz
Counsel for Jeffrey A. Lester, Chapter 7 Trustee

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY

 In re:                                                     Case No. 19-13273 (VFP)

 IMMUNE PHARMACEUTICALS, INC., et al.,                      Chapter 7
                                                            (Jointly Administered)
                                     Debtors.
                                                            Hon. Vincent F. Papalia


 JEFFREY A. LESTER, CHAPTER 7 TRUSTEE FOR                   Adv. Proc. No.: 19-02033
 IMMUNE PHARMACEUTICALS, INC., et al.,
                                                            Hearing Date and time:
                       Plaintiffs,

 v.

 DISCOVER GROWTH FUND, LLC,

                       Defendant.


                           AMENDED ADVERSARY COMPLAINT

Immune Pharmaceuticals, Inc. ("Immune"), Immune Pharmaceuticals, Ltd. ("Ltd."), Cytovia,

Inc., Immune Oncology Pharmaceuticals, Inc., Maxim Pharmaceuticals, Inc., and Immune

Pharmaceuticals USA Corp. (collectively, the "Subsidiaries" and, together with Immune and Ltd.,

the "Debtors") and the Official Committee of Unsecured Creditors (the "Committee" and, together

with the Debtors, the "Plaintiffs") in the above-captioned jointly administered cases, filed the

initial verified adversary complaint (the"Complaint") against Discover Growth Fund, LLC

("Discover Growth" or the "Defendant") seeking judgments to: (i) fix the amount of the Defendant's
                                                ‐1‐

 4212610
Case 19-02033-VFP         Doc 75     Filed 10/26/20 Entered 10/26/20 15:00:29              Desc Main
                                    Document      Page 2 of 30


claim against the Debtors at $2 million; (ii) avoid the Securities Purchase Agreement (defined below)

and Security Interest and Collateral Provisions (defined below) as fraudulent conveyances and

preserve any related avoided liens for the Debtors' estates; (iii) deem the Security Interest and

Collateral Provisions (defined below) of the Securities PurchaseAgreement (defined below)

unenforceable due to duress; (iv) declare that any lien of the Defendant is limited to Immune's assets

and does not extend to the assets or stock of other entities; (v) declare that any lien of the Defendant

does not extend to the Ceplene assets by virtue of the Debtors' consummation of a Ceplene

Transaction (defined below) by the Ceplene Transaction Deadline (defined below); (vi) declare that

the Debtors' hypothetical judgment lien supersedes the Defendant's alleged lien on the Ceplene

assets preserving any such lien for the Debtors' estates; (vii) avoid any purported lien interest in the

Ceplene assets by the Defendant taken post-petition and preserve any such avoided lien for the

Debtors' estates; (viii) subordinate the Defendant's claim (if any) to the same priority of claims

of holders of common stock pursuant to section 510(b) of the Bankruptcy Code and transfer to the

estate any lien securing the subordinated claim pursuant to section 510(c)(2) of the Bankruptcy Code;

(ix) subordinate the Defendant's claim (if any) to the same priority of claims of holders of common

stock pursuant to section 510(c)(1) of the Bankruptcy Code and transfer to the estate any lien

securing the subordinated claim pursuant to section 510(c)(2) of the Bankruptcy Code; (x)

contractually subordinate the Defendant's claim (if any) to a priority below that of general unsecured

creditors pursuant to section 510(a) of the Bankruptcy Code and transfer to the estate any lien

securing the subordinated claim pursuant to section 510(c)(2) of the Bankruptcy Code; (xi) award

monetary damages to the Plaintiffs against the Defendant in an amount not less than $25 million for

Defendant's breach of contract; (xii) award monetary damages to the Plaintiffs against the Defendant

in an amount not less than $25 million for Defendant's breach of the implied covenant of good faith

and fair dealing; (xiii) declaring that failure to subordinate the Defendant's claim would qualify as
                                                   ‐2‐

 4212610
Case 19-02033-VFP           Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29           Desc Main
                                     Document      Page 3 of 30


unjust enrichment; and (xiv) sustaining the Plaintiffs' objection to the Defendant's purported claim.

       1.      On April 2. 2020, this Court entered an order converting the Debtors’ Chapter 11

cases to Chapter 7 cases.

       2.      On April 3, 2020, Jeffrey A. Lester was appointed trustee of the Debtors’ Chapter 7

estates (the “Trustee”).

       3.      On June 29, 2020, this Court entered an order substituting in the Trustee as Plaintiff

in this Adversary Proceeding.

       4.      The Trustee as the substituted Plaintiff filed this Amended Complaint.

                                          THE PARTIES

       5.      Immune is a Delaware corporation with its principal place of business at 1 Bridge

 Plaza North, Suite 270, Fort Lee, New Jersey 07024.

       6.      Ltd. is an Israeli corporation with its principal place of business located at Hillel

Street #24, Jerusalem, Israel 94581. Ltd. maintains assets in the United States.

       7.      Cytovia, Inc. is a Delaware corporation with its principal place of business at 1

Bridge Plaza North, Suite 270, Fort Lee, New Jersey 07024.

       8.      Immune Oncology Pharmaceuticals, Inc. is a Delaware corporation with its

principal place of business at 1 Bridge Plaza North, Suite 270, Fort Lee, New Jersey 07024.

       9.      Maxim Pharmaceuticals, Inc. is a Delaware corporation with its principal place of

business at 1 Bridge Plaza North, Suite 270, Fort Lee, New Jersey 07024.

       10.     Immune Pharmaceuticals USA Corp. is a Delaware corporation with its principal

place of business at 1 Bridge Plaza North, Suite 270, Fort Lee, New Jersey 07024.

       11.     The Committee is an official committee appointed in the Debtors' chapter 11

cases on March 14, 2019 which has been dissolved upon the conversion to the Debtors’ cases to

                                                ‐3‐

 4212610
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29           Desc Main
                                    Document      Page 4 of 30


Chapter 7.

         12.    Upon information and belief, Discover Growth is a U.S. Virgin Islands limited

liability company.

                                  JURISDICTION AND VENUE

         13.    This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334.


         14.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), (K) and (O).


         15.    Venue is proper in this district pursuant to 28 U.S.C. § 1409.


         16.    This adversary proceeding is commenced pursuant to sections 7001(1), (2), (8),

and (9) of the Federal Rules of Bankruptcy Procedure.

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

 I.        The Debtors' Bankruptcy Cases

         17.    On February 17, 2019 (the "Immune Petition Date"), Immune filed a voluntary

petition under chapter 11 of the Bankruptcy Code, commencing its chapter 11 case.

         18.    On February 22, 2019 (the "Ltd. Petition Date"), Ltd. filed a voluntary petition

under chapter 11 of the Bankruptcy Code, commencing its chapter 11 case.

         19.    On February 26, 2019 (the "Subsidiaries Petition Date"), the Subsidiaries, each

filed a voluntary petition under chapter 11 of the Bankruptcy Code, commencing their chapter 11

cases.

         20.    As of the Immune Petition Date, the Debtors' assets included the following

product lines: (i) Ceplene, (ii) bertilimumab, (iii) NanoCyclo, (iv) Amiket, and (v) certain other

drug lines.

         21.    The Debtors continued to operate their businesses and manage their property as

                                                 ‐4‐

 4212610
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29            Desc Main
                                    Document      Page 5 of 30


debtors-in-possession under sections 1107 and 1108 of the Bankruptcy Code through the conversion

date.

 II.       2015 & 2016 Stock Purchases

        22.      According to John C. Kirkland ("Mr. Kirkland"), a representative of Discover

Growth, on July 28, 2015, an entity named Discover Growth Fund, a Cayman Islands limited liability

company ("Discover Cayman"), invested $9 million in cash in Immune. See Motion of Discover

Growth for Relief from the Automatic Stay [Dkt. No. 11] ("Stay Relief Motion") Declaration

of John C. Kirkland, dated February 25, 2019 [Dkt. No. 11-3] ("Kirkland February 25th

Declaration), ¶ 9.

        23.      According to Mr. Kirkland, on September 6, 2016, Discover Cayman invested an

additional $2 million in cash in Immune. See Kirkland February 25th Declaration, ¶ 11.

        24.      Upon information and belief, Discover Cayman converted its 2015 and 2016

investments in Immune into stock and sold those stock interests, which resulted in significant profit

for Discover Cayman.

        25.      Upon information and belief, Discover Cayman is related to Discover Growth and

Mr. Kirkland is related to both entities.

 III.      Discover Growth's 2018 Securities Purchase Agreement

           26.    On July 6, 2018, Immune was delisted by Nasdaq, and began trading on the

 OTCQB over-the-counter market under the same symbol.                 See Kirkland February 25th

 Declaration, ¶ 12.

           27.    On October 9, 2018, the Defendant entered into a Securities Purchase Agreement

 (the "Securities Purchase Agreement") with Immune, pursuant to which the Defendant was

 issued a $5,500,000.00 face amount Senior Secured Redeemable Convertible Debenture (the

                                                ‐5‐

 4212610
Case 19-02033-VFP        Doc 75       Filed 10/26/20 Entered 10/26/20 15:00:29        Desc Main
                                     Document      Page 6 of 30


"Debenture") in exchange for $2 million in cash and a $3 million promissory note (the "Note").

The Securities Purchase Agreement is attached as Exhibit B to the Kirkland February 25th

Declaration.

          28.   At the time Immune entered into the Securities Purchase Agreement, its shares

were priced at $0.08 per share and 49 million shares were outstanding. See Kirkland February

25th Declaration, ¶20. In addition, Immune had approximately $15.7 million of liabilities due to

be paid.

          29.   Upon information and belief, the $5 million to be provided by Discover Growth

was to enable the Debtors to effect the disposition of their bertilimumab and Ceplene assets.

          30.   The Defendant only paid $2 million and has not satisfied the $3 million Note.


          31.   The Securities Purchase Agreement defined the term "Securities" as including

"the Debenture, the Warrant, the Conversion Shares and the Warrant Shares."         See Securities

Purchase Agreement, Ex. 1.

          32.   Throughout the Securities Purchase Agreement, the Defendant is defined as and

referred to as "Investor." See id.

          33.    The Defendant is referred to as "Investor" a total of 258 times throughout the

Securities Purchase Agreement; 219 of those instances occur in the agreement itself and the

remaining 39 occur in the exhibits. See id.

          34.   The Defendant is not referred to as a "creditor" or a "lender" in the Securities

Purchase Agreement. See id.

          35.   Immune is not referred to as a "borrower" in the Securities Purchase Agreement.

See id.

          36.   In the "Acknowledgments Regarding Investor" section of the Securities Purchase
                                               ‐6‐

4212610
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29             Desc Main
                                    Document      Page 7 of 30


 Agreement, Immune acknowledged and agreed that Discover Growth "is acting solely in the

 capacity of arm's length purchaser [not lender] with respect to this Agreement and the

 transactions contemplated hereby . . . any statement made in connection with this Agreement or the

 transactions contemplated hereby is not advice or a recommendation, and is merely incidental to

 Investor's purchase of Shares." See Securities Purchase Agreement, §III.A.12.d.

           37.   In fact, the only place that the term "lender" or "borrower" is used in the relevant

 documents is in the Note that obligates Discover Growth to pay Immune $3 million—it defines

 Discover Growth as "Borrower" and Immune as the "Lender." See id. at Ex. 8.

           38.   Discover Growth made the following representation and warranty in the

 Securities Purchase Agreement:

                 Experience of Investor. Investor, either alone or together with its
                 representatives, has such knowledge, sophistication and experience
                 in business and financial matters so as to be capable of evaluating
                 the merits and risks of the prospective investment in the Securities,
                 and has so evaluated the merits and risks of such investment. Investor
                 is able to bear the economic risk of an investment in the securities
                 and at the present time, is able to afford a complete loss of such
                 investment.


See Securities Purchase Agreement, § IIL.C.3 (emphasis added).




                                                 ‐7‐

 4212610
Case 19-02033-VFP            Doc 75      Filed 10/26/20 Entered 10/26/20 15:00:29                      Desc Main
                                        Document      Page 8 of 30



          39.     The Securities Purchase Agreement further states:

                  A. Grant of Security Interest. To secure the Obligations[2],
                  Company[3], as debtor, hereby assigns and grants to Investor, as
                  secured party, a continuing first-position lien on and security interest
                  in, all right, title and interest of the Company, whether now owned
                  or existing or hereafter created, acquired, or arising, in and to all of
                  the Collateral.

See Securities Purchase Agreement, §V.A. "Collateral" is defined in the Securities Purchase

Agreement:

                  "Collateral" means all assets of the Company4, including without
                  limitation all personal property wherever located, both now owned
                  and hereafter acquired, including, but not limited to, all equipment,
                  fixtures, inventory, goods, documents, general intangibles,
                  accounts, deposit accounts (unless a security interest would render
                  a nontaxable account taxable), receivables, contract rights
                  (including, but not limited to, all of Company's rights in franchise
                  agreements, license agreements and market development
                  agreements), chattel paper, patents, trademarks and copyrights (and
                  the good will associated with and registrations and licensing of
                  them), instruments, letter of credit rights and investment property,
                  capital stock, partnership, membership and equity interests, of any
                  kind or nature, and all additions and accessions to, all spare and
                  repair parts, special tools, equipment and replacements for,
                  software used in, all returned or repossessed goods the sale of
                  which gave rise to, and all accessions, additions, amendments,
                  modifications, replacements, and substitutions to, of or for the
                  foregoing, and all proceeds, supporting obligations and products of

2
   Obligations" are defined as:
                   "Obligations" include the full and punctual observance and performance of all
                   present and future duties, covenants, and responsibilities due to Investor by
                   Company under this Agreement, the Debenture and the other Transaction
                   Documents, including without limitation all present and future obligations and
                   liabilities of Company for the payment of money (extending to all principal
                   amounts, interest, late charges, fees, and all other charges and sums, as well as
                   all costs and expenses payable by Company).
See Securities Purchase Agreement, Ex. 3, p.3.
3
  "Company" is defined as Immune. See Securities Purchase Agreement, p.1.
4
   See footnote 3.




                                                        ‐13‐

4212610
Case 19-02033-VFP             Doc 75      Filed 10/26/20 Entered 10/26/20 15:00:29                      Desc Main
                                         Document      Page 9 of 30



                  the foregoing, except as set forth in the Disclosure Schedules. All
                  terms which are used in this definition which are defined in the UCC
                  shall have the same meanings herein as such terms are defined
                  in the UCC, unless this Agreement shall otherwise specifically
                  provide. Notwithstanding the foregoing, the Ceplene assets (as such
                  term is defined in the Disclosure Schedules) shall not be deemed
                  to constitute "Collateral" unless the Company has not closed a
                  transaction involving the sale, license, divestment or partnering of
                  the Ceplene assets (a "Ceplene Transaction") on or before March 31,
                  2019 (the "Ceplene Transaction Deadline"). For the avoidance of
                  doubt, in the event that a Ceplene Transaction is not closed by the
                  Ceplene Transaction Deadline, the Ceplene assets shall become and
                  be deemed to be "Collateral" hereunder.

See Securities Purchase Agreement, Ex. 1.

          40.     Upon information and belief, Immune intended and anticipated that Discover

Growth would convert its investment into stock as it did with its 2015 and 2016 investments.

          41.     The Securities Purchase Agreement provides:

                  The execution, delivery and performance of the Transaction
                  Documents[5] by [Immune], the issuance and sale of the Securities
                  and the consummation by [Immune] of the other transactions
                  contemplated thereby do not and will not . . . result in the creation
                  of any Lien[6] upon any of the properties or assets of [the Debtors].
                  ...


See Securities Purchase Agreement, §III.A.3.(b) (emphasis added)




5
  The Securities Purchase Agreement defines "Transaction Documents" as " this Agreement, the other agreements,
certificates and documents referenced herein or the form of which is attached hereto, and the exhibits, schedules and
appendices hereto and thereto." Securities Purchase Agreement. Ex. 1, p.4.
6
  The Securities Purchase Agreement defines "Liens" as "a lien, charge, security interest or encumbrance in excess
of $250,000, or a right of first refusal, preemptive right or other restriction." Securities Purchase Agreement. Ex. 1,
p.3.



                                                        ‐14‐

4212610
Case 19-02033-VFP              Doc 75     Filed 10/26/20 Entered 10/26/20 15:00:29                     Desc Main
                                         Document     Page 10 of 30



           42.      The Debenture, which was attached as an exhibit to the Securities Purchase

Agreement, states:

                    Upon any liquidation, dissolution or winding up of the
                    Corporation, whether voluntary or involuntary, after payment or
                    provision for payment of debts and other liabilities of the
                    Corporation[7], prior to any distribution or payment made to any other
                    creditors or the holders of any Preferred Stock or Common Stock by
                    reason of their ownership thereof, the Holders of this Debenture will
                    be entitled to be paid out of the assets of the Corporation available
                    for distribution to its creditors an amount with respect to the then
                    outstanding Face Value, plus an amount equal to any accrued but
                    unpaid Interest thereon . . . .

Kirkland February 25th Declaration, Ex. A, § I.E.1. (emphasis added).                           Upon information

and belief, pursuant to this provision, the Defendant would be treated as an equity investor of

Immune and not paid at the creditor level in the event of a bankruptcy, liquidation or winding up

of Immune.

           43.       Consistent with treating obligations to Discover Growth as equity not debt, the

Debenture provides that "Interest" could be satisfied through the issuance of Conversion Shares,

(Kirkland February 25th Declaration, Ex. A, §C.2.) and on the maturity date, "all remaining

outstanding Debenture will be automatically converted into shares of Common Stock" (id. at G.8.).

           44.      The Defendant is defined as and twice referred to as "Investor" in the Debenture.

See Kirkland February 25th Declaration, Ex. A; see also, Securities Purchase Agreement, Ex. 1.

           45.      The Defendant is not referred to as a "creditor" or a "lender" in the Debenture.

See id.




7
    Immune is referred to as "Corporation" in the Debenture. See Kirkland February 25th Declaration, Ex. A, § I.A.

                                                         ‐15‐

4212610
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29          Desc Main
                                    Document     Page 11 of 30



           46.     Upon information and belief, on October 29, 2018, Immune filed a preliminary

 prospectus to increase its authorized shares of common stock from 225,000,000 to 600,000,000

 shares. See Kirkland February 25th Declaration, ¶ 20.

           47.   Upon information and belief, on November 21, 2018, Immune filed a registration

statement to register 123,333,333 shares of common stock for issuance to Discover Growth upon

conversion of the Debenture. See id.

           48.   Upon information and belief, on December 19, 2018, the stockholders approved

the share increase, and the Debtor increased its authorized shares to 600,000,000. See id.

           49.   Upon information and belief, on February 7, 2019, Immune filed a final prospectus

 indicating the registration statement had become effective automatically 20 days after filing. See

 id.

           50.   Upon information and belief, on February 7, 2019, Immune's closing stock price

 "was $.008 per share, a decline of 90% in less than four months." See id.

           51.    On February 12, 2019, which was five days before the Immune Petition Date, the

 Defendant issued a Conversion Notice with respect to a conversion of $530.00 of the Debenture

 into 9,017,067 Conversion Shares and Immune "issued the requested shares." See id. at ¶39.

           52.    Upon information and belief, as of the Immune Petition Date (February 17, 2019),

 the Defendant either owned the 9,017,067 Conversion Shares or sold some (or all) of those shares

 to third parties for an unknown amount.




                                                ‐16‐

 4212610
Case 19-02033-VFP        Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29           Desc Main
                                  Document     Page 12 of 30



       53.      Upon information and belief, after the Immune Petition Date, Discover Growth

requested additional Conversion Shares equal to 9.9% of the then outstanding shares, which under

the terms of the Securities Purchase Agreement, could only have been done after Discover Growth

no longer held any of the earlier 9,017,067 Conversion Shares.

       54.     The parties added a new Section IV.O. to the Securities Purchase Agreement that

required Immune to use its "best efforts to increase the number of shares of Common Stock

Company is authorized to issue in an amount sufficient to permit the full conversion of the

Debenture . . . ." See Fiorino March 19th Declaration, ¶ 68; Kirkland February 25th Declaration,

Ex. B. Section IV.O. continued: "In connection therewith, Company shall take all corporate action

necessary to call a meeting of its stockholders" to obtain approval to increase its authorized

common stock "in an amount sufficient to permit the full conversion of the Debenture and the

exercise of the Warrant in accordance with their terms. . ." See Fiorino March 19th Declaration, ¶

68; Kirkland February 25th Declaration, Ex. B.

       55.     Upon information and belief, Immune prepared and on November 8, 2018 mailed

proxy materials for a special stockholders' meeting to be held on December 5, 2018 at which

stockholders would be asked to approve an increase in Immune's authorized common stock from

225 million to 600 million.

       56.     Upon information and belief, Immune did not secure shareholder approval for the

increase in authorized share count, and the special meeting had to be adjourned until December 19,

2018, when Immune finally received enough votes to approve the increase in its authorized capital

stock. The Defendant alleges that it was not required to pay the Note because Immune failed to

effect the registration of the "Conversion Shares" issuable to Discover.




                                               ‐17‐
Case 19-02033-VFP        Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29            Desc Main
                                  Document     Page 13 of 30


         57.   Upon information and belief, on November 21, 2018, Immune filed a registration

to register 123,333,333 shares of common stock for issuance to Discover Growth upon conversion

of the Debenture. See Kirkland February 25th Declaration, ¶ 20.

         58.   Upon information and belief, Immune also faced problems requesting to register a

total of 123,333,333 shares of common stock for resale by the Defendant (the "Registered Shares").

Upon information and belief, the SEC first requested more information regarding the amount of

shares that Immune was requesting to be registered, and then a second letter from the SEC stated

that the offering was not eligible to be made pursuant to Rule 415(a)(1)(i) under the Securities

Act. See Fiorino March 19th Declaration, ¶¶

72-75.

         59.   Upon information and belief, during the time that Immune was negotiating with the

SEC, the number of shares of common stock issuable as "Conversion Shares" ballooned to

approximately 3.5 billion as a result of the significant decline in the conversion price of certain

debentures and shares.

IV.   Discover Growth Issues the Notice and Attempts to Sell the Debtors' Assets.

         60.   On February 8, 2019, the Defendant delivered to Immune a "Notice of Default

and Notice of Sale of Collateral (the "Notice"). In the Notice, the Defendant alleged that

Immune was in default of the terms of the Securities Purchase Agreement, and the Defendant

purported to declare all obligations under the Securities Purchase Agreement to be immediately due

and payable and alleged that the amount due and payable was $12.1 million.

         61.   The Defendant provided subsequent notice to Immune on February 14, 2019

which alleged that the amount due and payable was $14.85 million.

         62.   The Defendant scheduled a foreclosure sale of its alleged collateral for 10:00 a.m.


                                               ‐18‐
Case 19-02033-VFP         Doc 75      Filed 10/26/20 Entered 10/26/20 15:00:29          Desc Main
                                     Document     Page 14 of 30


 on February 18, 2019, a Federal holiday, in St. Thomas, U.S. Virgin Islands63.   Upon information

 and belief, subsequent to receiving the Notice, the Debtors reached out to the Defendant to

 attempt to negotiate an alternative to a sale of Immune's assets. The Debtors and the Defendant

 were unable to reach a settlement See Fiorino March 19th Declaration, ¶ 50.

        64.    The Debtors stated that if the Defendant intended to move forward with seeking to

 conduct a sale of Immune's assets, Immune would have no choice but to file for bankruptcy

 protection. See Fiorino March 19th Declaration, ¶ 89.

        65.     Nevertheless, the Defendant declined to forbear from its intent to conduct a sale.

 See Fiorino March 19th Declaration, ¶ 89.

        66.     As a result of the Defendant's declining to forbear, Immune filed for bankruptcy

 on the Immune Petition Date, just one day prior to the date of Discover Growth's proposed sale.

 See Fiorino March 19th Declaration, ¶ 90.

        67.    Upon information and belief, immediately prior to the Immune Petition Date,

 Immune       had   a   market capitalization of approximately $1 million (174 million shares

 outstanding at a price of $0.008 per share). In addition, as of the Immune Petition Date, Immune

 had approximately $15.4 million of liabilities due to be paid (not counting the disputed securities

 related claims of the Defendant).

        68.     As of March 19, 2019, the best proposal for bertilimumab was a one-time $4.5

 million payment. See Fiorino March 19th Declaration, ¶ 93.

        69.     On or about November 2018, Vector Therapeutics, Inc. ("Vector") paid Immune

$500,000 to gain an exclusive option to acquire worldwide Ceplene rights for total additional

fixed consideration of $14.5 million, including $2.5 million at closing, $4.5 million in 2019, and

$2.5 million in each of 2020, 2021 and 2022 and the assumption of certain Ceplene-related

liabilities from Immune, expected to total approximately $3.5 million. Vector reduced its offer to
                                               ‐19‐
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29            Desc Main
                                    Document     Page 15 of 30


purchase Ceplene assets for a total cash consideration of $2.5 million plus the assumption of certain

Ceplene-related liabilities.

         70.    Following the commencement of these bankruptcy cases, Discover Growth filed

 the Stay Relief Motion on February 25, 2019, about four days into the case and has asserted therein

 that it has a claim in the amount of $345,486,950.99.

         71.    Specifically, Discover Growth asserts in the Stay Relief Motion that it is owed (i)

 over $6 million for the face amount due on the Debenture, (ii) nearly $15 million for the "Early

 Redemption Price" and (iii) nearly $325 million for monetary damages for Immune's purported

 breaches. See Stay Relief Motion, Ex. 2.

         72.    Discover Growth asserts that its claim is secured and has a priority higher than

 general unsecured creditors.

         73.    The Stay Relief Motion was opposed by the Debtors and the Committee, which

 argued, among other things, that the extent, nature, and validity of any of Discover Growth's claims

 (if any) have not been determined, and that even if Discover Growth can prove its claim, any such

 claim must be subordinated. See Dkt. Nos. 67 & 68. The hearing on the Stay Relief Motion

 has been adjourned from time to time . On June 23, 2020, the Court denied the Stay Relief Motion

 pending the outcome of this Adversary Proceeding. On August 19, 2020, an order was entered

 embodying such ruling.

         74.    Discover Growth was listed as holding a disputed, unliquidated and contingent

 claim in the amount of $0.00 on Immune's Schedule D and a disputed, unliquidated and contingent

 claim in the amount listed as "Unknown" on Immune's Schedule F.

 V.      The Debtors Consummated a Ceplene Transaction By the Ceplene Transaction
         Deadline.

         75.    On March 30, 2019, Immune entered into a licensing agreement with Vector.
                                                ‐20‐
Case 19-02033-VFP       Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29              Desc Main
                                 Document     Page 16 of 30


Under the licensing agreement (the "License Agreement"), Vector agreed to pay Immune

$100,000 for a thirty-day license "to use" the Ceplene assets (as defined in the License

Agreement), which license was subject to renewal.

       76.    On April 16, 2019, Discover Growth filed a motion for a determination that (i) the

License Agreement is out of the ordinary course of business and is thus void ab initio and (ii)

said assets are now subject to Discover Growth's alleged first priority lien and security interest

[Dkt. No. 143] (the "DG Ceplene Motion"). On April 23, 2019, the Debtors filed their response

to the DG Ceplene Motion [Dkt. No. 151]. On April 25, 2019, the Committee filed its response

to the DG Ceplene Motion [Dkt. No. 154].

       77.    The DG Ceplene Motion effectively concedes that Discover Growth's lien would

not attach to the Ceplene Assets if the License Agreement was approved.

       78.    Among other things, the DG Ceplene Motion states, "if the License were a

legitimate transaction, and if the License actually closed by March 31, 2019, then the exclusion

of the Ceplene Assets from the Collateral exists . . . ." See DG Ceplene Motion, ¶36.

       79.    Following a hearing on the DG Ceplene Motion, this Court approved the License

Agreement, nunc pro tunc to March 30, 2019.           The Court further denied the DG Ceplene

Motion's request that the Court deem the Ceplene assets subject to Discover Growth's lien and

security interest. The License Agreement was subsequently extended by the parties.

VI.    Discover Growth's Proof of Claim

       80.     Discover Growth filed a proof of claim on June 12, 2019. See Proof of Claim

No. 37-1 in Case No. 19-13273 ("Discover Growth's Proof of Claim").

       81.    Discover Growth's Proof of Claim asserts a $14,848,569.00 claim for "[m]oney

loaned," and maintains that the claim is secured. Id. The Proof of Claim asserts an annual


                                               ‐21‐
Case 19-02033-VFP           Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29             Desc Main
                                     Document     Page 17 of 30


interest rate of 34%. Id.

                                          FIRST COUNT

  (Fixing the Amount of the Defendant's Claim at $2 Million—Fed. R. Bankr. P. 7001(2))

           82.   The Plaintiff repeats and realleges each and every allegation contained above as if

set forth at length herein.

           83.    Rule 7001 of the Federal Rules of Bankruptcy Procedure allows an adversary

proceeding to "determine the validity, priority, or extent of a lien or other interest in property."

           84.   According to the terms of the Debenture, the Defendant provided Immune with $2

million in cash and a $3 million promissory note.

           85.   The Defendant never paid on the $3 million promissory note.

           86.   Despite only ever investing $2 million in Immune, the Defendant asserts a claim

for nearly $346 million. The Defendant's claim consists of: (i) over $6 million for the face

amount due on the Debenture (including $670,181.99 in interest); (ii) nearly $15 million for the

"Early Redemption Price"; and (iii) nearly $325 million for monetary damages for the Debtors'

purported breaches under the Securities Purchase Agreement. See Stay Relief Motion, Ex. 2.

           87.   Further, the Defendant specified that its attorney's fees on each of the foregoing

amounts due is "[n]ot yet determined," leaving the door open to increase its alleged claim even

further.

           88.   Further, the Defendant claims that the current face amount of the Debenture is

$5,499,470.00 plus interest at 32% per annum from October 9, 2018, as well as attorneys' fees

and expenses. See Kirkland February 25th Declaration, ¶ 50.             Upon information and belief,

the alleged 32% per annum interest rate exceeds the statutory limit. The Early Redemption Price

is unenforceable.


                                                 ‐22‐
Case 19-02033-VFP         Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29              Desc Main
                                   Document     Page 18 of 30


      89.     The value of Discover’s collateral has yet to be determined.

      90.     If the value of Discover’s collateral is $2,000,000 or less or Discover’s claim is

subordinated, under 11 U.S.C. §§ 502(b)(2) and 506(b), Discover is not entitled to accrue post-

petition interest and attorneys’ fees.

       91.    Therefore, because Discover’s claim should be subordinated, it should be fixed at $2

million.

      WHEREFORE, the Plaintiff seeks judgment against the Defendant:

               A.       declaring that the amount of the Defendant's claim is fixed at $2,000,000;

                        and

               B.     declaring that the 32% per annum interest rate and Early Redemption Price

                      are unenforceable; and


               C.       awarding such other and further relief in favor of the Plaintiff as this

                        Court deems fair and equitable.

                                         SECOND COUNT

 (Avoiding the Obligations Arising From Securities Purchase Agreement and Debenture,
 and the Security Interest and Collateral Provisions of the Securities Purchase Agreement
   as Fraudulent Conveyances and Preservation of Any Related Avoided Liens for the
                        Debtors' Estates—11 U.S.C. §§ 548 & 551)

        92.     The Plaintiff repeats and realleges each and every allegation preceding

this paragraph as if fully set forth herein.


        93.     Section 548 of the Bankruptcy Code provides that a trustee or debtor in

possession "may avoid any transfer . . . of an interest of the debtor in property, or any obligation .

. . incurred by the debtor" within two years before a bankruptcy filing if the transaction was

actually or constructively fraudulent. See 11 U.S.C. § 548.

                                                 ‐23‐
Case 19-02033-VFP        Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29             Desc Main
                                  Document     Page 19 of 30


       94.     The Securities Purchase Agreement was executed approximately four (4) months

prior to the Immune Petition Date.

       95.     Discover Growth only ever provided $2 million to Immune but has asserted a

claim for nearly $346 million.

       96.     To the extent Discover Growth has an a valid claim, it should be limited to no

more than the amount it provided to Immune, i.e., $2 million and any obligation above that

amount avoided under Section 548 of the Bankruptcy Code.

       97.    Pursuant to Section 506(a) of the Bankruptcy Code, to the extent Discover Growth

has a valid lien, such lien should be limited to no more than the value of its collateral.

       98.    With the Securities Purchase Agreement and Debenture, Immune received less

than a reasonably equivalent value in exchange for its transfers or obligations to Discover

Growth.

       99. At the time the Securities Purchase Agreement was entered into, Immune was engaged

in business or a transaction, or was about to engage in business or a transaction, for which any

property remaining with the debtor was an unreasonably small capital.

       100.    At the time the Securities Purchase Agreement was entered into, Immune

intended to incur, or believed that the debtor would incur, debts that would be beyond the

debtor's ability to pay as such debts matured.

WHEREFORE, the Plaintiff seeks judgment against the Defendant:

               A.      avoiding the obligations arising from the Securities Purchase Agreement

                       and Debenture, and the Security Interest and Collateral Provisions of the

                       Securities Purchase Agreement as fraudulent conveyances;




                                                 ‐24‐
Case 19-02033-VFP           Doc 75      Filed 10/26/20 Entered 10/26/20 15:00:29        Desc Main
                                       Document     Page 20 of 30



                 B.      alternatively, limiting Discover's claim and lien (if any) to no more

                         than the amount it provided Immune, i.e., $2 million;

                 C.      preserving any of Defendant's alleged liens arising from the Securities

                         Purchase Agreement and the Security Interest and Collateral Provisions

                         for the benefit of the Debtors' estates; and

                 D.      awarding such other and further relief in favor of the Plaintiff as this

                         Court deems fair and equitable.

                                            THIRD COUNT

    (Declaring that Any Lien of the Defendant is Limited to Immune's Assets and Does Not
                       Extend to the Assets or Stock of Other Entities)

         101.    The Plaintiff repeats and realleges each and every allegation preceding

 this paragraph as if fully set forth herein.

         102.    Only Immune signed the Securities Purchase Agreement.

         103.    Ltd. and the Subsidiaries did not sign the Securities Purchase Agreement.

         104.    Discover Growth's UCC-1 filings only reference Immune as the debtor.

         105. Discover Growth has no lien or right to assert a security interest in, to or against

Ltd. and the subsidiaries and any of their assets.

         106. Discover Growth has no lien or right to assert a security interest in, to or against

Cytovia, Inc., or any of its assets.




                                                     ‐25‐
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29            Desc Main
                                    Document     Page 21 of 30



         107. Discover Growth has no lien or right to assert a security interest in, to or against

Immune Oncology Pharmaceuticals, Inc., or any of its assets.

         108. Discover Growth has no lien or right to assert a security interest in, to or against

Maxim Pharmaceuticals, Inc., or any of its assets.

         109. Discover Growth has no lien or right to assert a security interest in, to or against

Immune Pharmaceuticals USA Corp., or any of its assets.

       WHEREFORE, the Plaintiff seeks judgment against the Defendant:

                 A.      declaring that Discover Growth's lien, if any, is limited to the assets of

                         Immune and does not extend to the assets of any related entities; and

                 B.      awarding such other and further relief in favor of the Plaintiff as this

                         Court deems fair and equitable.

                                          FOURTH COUNT

      (Declaring that Any Lien of the Defendant Does Not Extend to the Ceplene Assets)

         110.    The Plaintiff repeats and realleges each and every allegation contained above as if

 set forth at length herein.

       111.      On March 30, 2019, Immune entered into the License Agreement with Vector.

       112.      Under the License Agreement, Vector agreed to pay Immune $100,000 for a

thirty-day license "to use" the Ceplene assets (as defined in the License Agreement), which license

is subject to renewal. The license has since been extended by the parties.

        113. Immune closed a transaction involving the license of the Ceplene assets on March

30, 2019—i.e., before the Ceplene Transaction Deadline of March 31, 2019.


      114.      The DG Ceplene Motion filed by Discover Growth attempted to void the License
Agreement.


                                                 ‐26‐
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29              Desc Main
                                    Document     Page 22 of 30


        115.    The DG Ceplene Motion effectively conceded that Discover Growth's lien would

not attach to the Ceplene Assets if the License Agreement was approved.

        116.    Among other things, the DG Ceplene Motion states, "if the License were a

legitimate transaction, and if the License actually closed by March 31, 2019, then the exclusion

of the Ceplene Assets from the Collateral exists . . . ." See DG Ceplene Motion, ¶36.

        117.    Moreover, in the DG Ceplene Motion, Discover Growth requested that the Court

deem the Ceplene assets subject to Discover Growth's lien and security interest.

       118.    The Court approved the License Agreement effective as of March 30, 2019.

        119.    The Court further denied the DG Ceplene Motion's request that the Court deem

the Ceplene assets subject to Discover Growth's lien and security interest.

        120. Thus, the Defendant does not have a lien on the Ceplene assets.

        WHEREFORE, the Plaintiff seeks judgment against the Defendant:

                A.      declaring that any lien of the Defendant does not extend to the Ceplene

                        assets; and

                B.      awarding such other and further relief in favor of the Plaintiff as this

                        Court deems fair and equitable.

                                          FIFTH COUNT

(Avoidance of the Defendant's Alleged Lien on the Ceplene Assets and Preservation of Any
        Such Avoided Lien for the Debtors' Estates—11 U.S.C. §§ 544(b) & 551)

        121.    The Plaintiff repeats and realleges each and every allegation contained above as

if set forth at length herein.

        122.    Section 544 of the Bankruptcy Code provides that:

                (a) The trustee shall have, as of the commencement of the case,
                and without regard to any knowledge of the trustee or of any creditor,
                the rights and powers of . . . (1) a creditor that extends credit to the

                                                 ‐27‐
Case 19-02033-VFP        Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29                Desc Main
                                  Document     Page 23 of 30


               debtor at the time of the commencement of the case, and that
               obtains, at such time and with respect to such credit, a judicial lien
               on all property on which a creditor on a simple contract could
               have obtained such a judicial lien, whether or not such creditor exists;
               [and] (2) a creditor that extends credit to the debtor at the time of the
               commencement of the case, and obtains, at such time and with
               respect to such credit, an execution against the debtor that is returned
               unsatisfied at such time, whether or not such creditor exists[.]

11 U.S.C. § 544.

       123. Therefore, the Trustee holds the rights and powers identified in section 544 of the

Bankruptcy Code that place a trustee in the shoes of a hypothetical judicial lien creditor position

with respect to Immune's assets as of the Immune Petition Date.

       124.    Immune and the Defendant expressly agreed that the Defendant would not acquire

an interest in, and no lien in favor of the Defendant would attach to the Ceplene assets prior to

March 31, 2019.

       125.    Thus, the Trustee has the powers of a hypothetical judicial lien creditor which arose

prior to the perfection of any security interest of Discover on the Ceplene Assets and under 9-

317(a)(2) of the UCC and a subsequent in time judicial lien creditor defeats a prior in time

unperfected security interest..

       WHEREFORE, the Plaintiff seeks judgment against the Defendant:

               A.      declaring that the Debtors' hypothetical judgment lien trumps the

                       Defendant's alleged lien on the Ceplene assets;

               B.      preserving the Debtors' hypothetical judgment lien and the Defendant's

                       alleged lien on the Ceplene assets for the benefit of the Debtors' estates;

                       and

               C.      awarding such other and further relief in favor of the Plaintiffs as this

                       Court deems fair and equitable.
                                                 ‐28‐
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29          Desc Main
                                    Document     Page 24 of 30



                                           SIXTH COUNT

 (Avoidance of Any Post-Petition Lien of Defendant and Preservation of Any Such Avoided
                 Lien for the Debtors' Estates—11 U.S.C. §§ 549 & 551)

        126.    The Plaintiff repeats and realleges each and every allegation contained above as if

set forth at length herein.

        127.    Section 549 of the Bankruptcy Code provides that "the trustee may avoid a

transfer of property of the estate that occurs after the commencement of the case; and that is not

authorized under this title or by the court." 11 U.S.C. § 549(a).

        128.    Immune and the Defendant expressly agreed that the Defendant would not acquire

an interest in, and no lien in favor of the Defendant would attach to the Ceplene assets prior to

March 31, 2019. The Immune Petition Date was before March 31, 2019.

        129.    The Court has not authorized the transfer of an interest in the Ceplene assets to

the Defendant and the Bankruptcy Code does not authorize the Defendant to take a lien interest

in the Ceplene assets.

        130.     Any purported lien interest in the Ceplene assets by the Defendant taken post-

petition is avoidable by the Debtors under section 549 of the Bankruptcy Code as an unauthorized

transaction.

        WHEREFORE, the Plaintiff seeks judgment against the Defendant:

                A.       avoiding any purported lien interest in the Ceplene assets by the

                         Defendant taken post-petition;

                B.       preserving any such avoided alleged lien of Defendant on the Ceplene

                         assets for the benefit of the Debtors' estates; and

                C.       awarding such other and further relief in favor of the Plaintiff as this


                                                  ‐29‐
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29               Desc Main
                                    Document     Page 25 of 30


                         Court deems fair and equitable.

                                           SEVENTH COUNT

(Determining That Defendant Does Not Have A Lien On The Ceplene Assets Under 11 U.S.C.
                                  § 362(a)(4) and (5))

        131.    Plaintiff repeats and realleges each and every preceding allegation as if fully set forth

at length herein.

        132.    Section 362(a)(4) and (5) of the Bankruptcy Code stay all efforts to create and perfect

a lien post-petition.

        133.    The condition for creation and perfection of Discover’s lien on Ceplene Assets is the

failure of the Debtors to sell or license the Ceplene Assets on or before March 31, 2019.

        134.    This condition could only arise post-petition.

        135.    Section 362(b)(3) of the Bankruptcy Code does not apply here because the creation

or perfection of Discover’s lien post-petition does not relate back to a pre-petition point in time under

applicable non-bankruptcy law.

        136.    Thus, Discover’s lien in the Ceplene Assets did not arise post-petition because the

creation or perfection of such lien was stayed by Section 362(a)(4) and (5) of the Bankruptcy Code.

        WHEREFORE, Plaintiff seeks an Order and judgment as follows:

                A.      Determining that Discover does not have a lien on the Ceplene Assets; and

                B.      Granting such other relief as is just.


                                           EIGHTH COUNT

   (Subordination of the Defendant's Claim (11 U.S.C. § 510(b)) & Transfer to Estate Any
               Lien Securing the Subordinated Claim (11 U.S.C. § 510(c)(2)))

         137.    The Plaintiff repeats and realleges each and every allegation preceding this

 paragraph as if fully set forth herein.

                                                   ‐30‐
Case 19-02033-VFP        Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29              Desc Main
                                  Document     Page 26 of 30


        138.    Section 510(b) of the Bankruptcy Code provides, in pertinent part:

                For the purpose of distribution under this title, a claim arising from
                rescission of a purchase or sale of a security of the debtor or of an
                affiliate of the debtor, for damages arising from the purchase or
                sale of such a security, or for reimbursement or contribution allowed
                under section 502 on account of such a claim, shall be subordinated
                to all claims or interests that are senior to or equal to the claim or
                interest represented by such security, except that if such security is
                common stock, such claim has the same priority as common stock.

 11 U.S.C. § 510(b).

        139.   Rather than simply extend a loan, the Defendant chose to enter into the Securities

 Purchase Agreement, which would allow it to convert any portion of the face amount of the

 Debenture into common stock.

        140.    The Debenture constitutes a security within the meaning of the Bankruptcy Code

 because the Securities Purchase Agreement defined the term "Securities" as "includ[ing] the

 Debenture."

        141. The Debenture is a "security" as defined in section 101(49) of the

BankruptcyCode.

        142. The Securities Purchase Agreement also refers to the Defendant as "Investor."


        143.    The Defendant's claim is for damages arising from the purchase of a security of

 the Debtor.

        144. There is a causal relationship between the Defendant's claim and the sale of a security

 because the Defendant's claims would not exist but for the Securities Purchase Agreement.

        145.      Pursuant to section 510(b), the Defendant cannot have the benefits of stock

 ownership without also taking on the risks.

        146. The Defendant's claim is subject to mandatory subordination under section 510(b) of

the Bankruptcy Code.
                                                ‐31‐
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29           Desc Main
                                    Document     Page 27 of 30


        147.      Section 510(c)(2) of the Bankruptcy Code provides, in pertinent part, that

"[n]otwithstanding subsections (a) and (b) of this section, after notice and a hearing, the court

may—…(2) order that any lien securing such a subordinated claim be transferred to the estate."

        148.      Consistent with section 510(c)(2), any lien of Discover Growth securing its

subordinated claim should be transferred to the estate.

        WHEREFORE, the Plaintiff seeks judgment against the Defendant:

                A.       subordinating the Defendant's claim to the same priority of claims of

                         holders of common stock pursuant to section 510(b) of the Bankruptcy

                         Code;

                B.       transferring any lien of Discover Growth securing its subordinated claim

                         to the estate pursuant to section 510(c)(2) of the Bankruptcy Code; and

                C.       awarding such other and further relief in favor of the Plaintiff as this

                         Court deems fair and equitable.

                                          NINTH COUNT

                                        (Unjust Enrichment)

        149.    The Plaintiff repeats and realleges each and every allegation contained above as

if set forth at length herein.

        150.    The Defendant's claim arises wholly out of the Securities Purchase Agreement,

and is therefore subject to mandatory subordination under 11 U.S.C. § 510(b).

        151.    If the Defendant's claim is not subordinated in full, the Defendant will have been

enriched at the Plaintiffs' expense.

        152.    Due to various filings, oral arguments, and this Complaint, the Defendant will

have appreciation and knowledge of the benefit it would receive.


                                                 ‐32‐
Case 19-02033-VFP          Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29          Desc Main
                                    Document     Page 28 of 30


        153.    Circumstances are such that, in equity, the Defendant would have to return the

money or property to the Debtors.

        WHEREFORE, the Plaintiff seeks judgment against the Defendant:

                A.      declaring that failure to subordinate the Defendant's claim would qualify

                        as unjust enrichment; and

                B.      awarding such other and further relief in favor of the Plaintiff as this

                        Court deems fair and equitable.

                                         TENTH COUNT

                                        (Claim Objection)

        154.    The Plaintiff repeats and realleges each and every allegation contained above as

if set forth at length herein.

        155.     Pursuant to Bankruptcy Rule 3007(b), the Plaintiff, separately, but in addition to

the above-lodged causes of action, hereby lodge an objection to any claims asserted by the

Defendant.

        WHEREFORE, the Plaintiff seeks judgment against the Defendant:

                A.      sustaining the Plaintiff’s objections to the Defendant's purported claim;

                        and

                B.      awarding such other and further relief in favor of the Plaintiff as this

                        Court deems fair and equitable.




                                                ‐33‐
Case 19-02033-VFP         Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29               Desc Main
                                   Document     Page 29 of 30



                                  RESERVATION OF RIGHTS

       The Plaintiff reserves his right to amend the Complaint for any reason including, but

not limited to, to set forth further facts regarding the Defendant's actions or omissions. The Plaintiff

reserves any and all rights to bring any additional claims under applicable law, including,

but not limited to, further claims against the Defendant.



Dated: October 26, 2020                       RABINOWITZ, LUBETKIN & TULLY, LLC
                                              Counsel for Plaintiff, Jeffrey A. Lester, Chapter 7
                                              Trustee

                                              By:____/s/Jonathan I. Rabinowitz______________
                                                    JONATHAN I. RABINOWITZ




                                                 ‐34‐
Case 19-02033-VFP   Doc 75    Filed 10/26/20 Entered 10/26/20 15:00:29   Desc Main
                             Document     Page 30 of 30




                                        ‐35‐
